PER CURIAM.
The appellant seeks review of the summary denial of his motion under Fla.R. Crim.P. 3.850 to vacate the judgment and sentence entered against him after a guilty plea. The entry of the plea effectively waived his presently asserted claims that his confession to the crime was involuntary and that evidence against him was the product of an unlawful search and seizure; hence, these matters cannot be considered in a Rule 3.850 proceeding. E. g., Whitlow v. State, 256 So.2d 48 (Fla.2d DCA 1971); Hand v. State, 208 So.2d 307 (Fla.2d DCA 1968). Since there was no allegation that the plea itself was not knowingly and voluntarily entered, or was otherwise subject to legal challenge, the motion was properly denied without evidentiary hearing.
Affirmed.